DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 was filed with a request for continued examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 6, filed 05/11/2021, with respect to the 102 and 103 rejections of claims 1 – 17 have been fully considered and are persuasive. By cancelling the claims, the applicant has rendered those claim objections moot. The 102 and 103 rejections of claims 1 – 17 have been withdrawn. 
Applicant’s arguments, see page 6, filed 05/11/2021, with respect to the claim objections of claims 8 – 9 and 17 have been fully considered and are persuasive. By cancelling the claims, the applicant has rendered those claim objections moot. The 102 and 103 rejections of claims 1 – 17 have been withdrawn. 

Applicant’s arguments, see page 7, filed 05/11/2021, with respect to the 101 rejections have been fully considered and are persuasive. By cancelling the claims 1 – 16, the applicant has rendered the claim rejections moot. The 101 rejections of claims 1 – 16 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Mark Scott on 06/01/2021.
The application has been amended as follows: 
	The claims as filed on 05/11/2021 have been amended as follows (note that any unlisted claims remain as filed on 05/11/2021):
In claim 26, line 22, deleted “MDU.” and inserted -- MDU, -- before “the control of the motor”.
Allowable Subject Matter
Claims 18 – 21 and 24 – 27 are allowed. See reasons for allowance in the non-final rejection mailed 04/30/2021. Additionally Loreth (US 20170224370 A1) does not teach or render obvious the system as claimed as it teaches sensing rotational mode and a load but fails to disclose setting a second outflow rate through the MDU based on the second rotational mode. Any comments considered 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771           

/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771